C. D. LENNOX AND SALLIE B. LENNOX, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Lennox v. CommissionerDocket No. 1737.United States Board of Tax Appeals5 B.T.A. 279; 1926 BTA LEXIS 2876; October 30, 1926, Decided *2876 C. D. Lennox, for the petitioners.  Robert A. Littleton, Esq., for the respondent.  GREEN GREEN: The taxpayers appeal from a deficiency in income tax for the year 1919 in the sum of $341.50.  The deficiency arises from the disallowance of certain depreciation on farm improvements claimed by the taxpayers.  FINDINGS OF FACT.  The taxpayers own several large farms in the State of Texas.  These farms are divided into smaller tracts and rented to white and colored tenants.  Each tenant is provided with a small house, barns, sheds, and fencing.  There are in all some 400 sets of tenant improvements.  The houses are cheaply constructed and have a varying life, depending upon the care they receive, the repairs made upon them, the materials used, and the nature of their construction.  We are unable to determine from the evidence what the life of any particular building, or the average life of a group of buildings, would be.  In addition to the frame buildings and other improvements mentioned, the taxpayers owned and claimed depreciation on one brick building.  The taxpayers and the Commissioner agree that the total value of the improvements in the year 1919 was*2877  $57,910.  The Commissioner allowed depreciation upon the brick building at the rate of 3 per cent and upon the frame building and other improvements at the rate of 6 per cent.  The taxpayers deducted depreciation at the rate of 10 per cent.  Judgment will be entered for the Commissioner.